Citation Nr: 0838378	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a reduction from 20 percent to a 10 percent 
rating for bicipital tendonitis of the left shoulder 
(dominant) effective August 1, 2007.  

2.  Propriety of a reduction from 10 percent to 
noncompensable for left carpal tunnel syndrome (dominant) 
effective August 1, 2007.  

3.  Entitlement to service connection for right shoulder 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1988 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in June 2008.  

The issue of service connection for right shoulder tendonitis 
is REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A 20 percent evaluation for bicipital tendonitis of the 
left shoulder (dominant) had been in effect for more than 
five years prior to the effective date of the purported 
reduction in the rating to 10 percent.  

2.  A 10 percent evaluation for left carpal tunnel syndrome 
had been in effect for more than five years prior to the 
effective date of the purported reduction in the rating to 
noncompensable.  

3.  The December 2006 rating decision that proposed the 
reductions and the April 2007 rating decision which 
implemented the reductions, did not consider the provisions 
of 38 C.F.R. § 3.344(a),(b) (2008).


CONCLUSIONS OF LAW

1.  The reduction of the evaluation of left shoulder 
bicipital tendonitis from 20 percent disabling to 10 percent 
disabling effective August 1, 2007, was not in accordance 
with law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.344, 4.71a, Diagnostic Codes 5024, 5200, 5201, 5202, 
5203 (2008).

2.  The reduction of the evaluation of left carpal tunnel 
syndrome from 10 percent to noncompensable effective August 
1, 2007, was not in accordance with law.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.344, 4.123, 4.124, 4.124a, Diagnostic Codes 
8515, 8615, 8715 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Reductions

The circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court has 
interpreted the provisions of 38 C.F.R. § 4.13 (2008) to 
require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a)(c).  The burden of proof is on VA to 
establish that a reduction is warranted by a preponderance of 
the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the rating 
reduction as required by the provisions of 38 C.F.R. 
§ 3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction.  See the January 2007 notice letter of the 
proposed rating reduction.  The requisites of 38 C.F.R. 
§ 3.105(e) appear to have been satisfied in this case.

The Court stated "[i]n order for the VA to reduce certain 
service-connected disability ratings, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied."  Kitchens v. 
Brown, 7 Vet. App. at 324.  This regulation requires that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.  

This regulation is applicable in the instant case, since 
these regulatory provisions apply to ratings that have been 
in effect for long periods at a sustained level (five years 
or more).  38 C.F.R. § 3.344(a),(c); Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The 20 percent disability evaluation for the veteran's 
service-connected left shoulder bicipital tendonitis and the 
10 percent evaluation for left carpal tunnel syndrome were in 
effect from October 3, 2001.  

"After-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. at 280.  In Schafrath v. Derwinski, at 
1 Vet. App. at 595, the Court held "[w]hen the issue raised 
is a rating reduction and the Court determines that the 
reduction was made without observance of law - here 38 C.F.R. 
§§ 4.40, 4.45, 4.2, 4.10, 3.344(a) - this Court . . . has 
ordered reinstatement of the prior rating."

The Court has held that the Board committed clear and 
unmistakable error when it upheld a rating reduction that did 
not reflect consideration of 38 C.F.R. § 3.344.  Sorakubo v. 
Principi, 16 Vet. App. 120 (2002).

Neither the December 2006 rating decision that proposed 
reduction in the ratings at issue in this appeal or the April 
2007 rating determination, which implemented the reductions, 
reflect any consideration of 38 C.F.R. § 3.344.  Although the 
provisions of 38 C.F.R. § 3.344 were contained in the 
statement of the case, the applicability of that regulation 
was not discussed.  Further, as noted above, an after the 
fact justification could not render the previous reduction 
valid.  Dofflemeyer.

The reduction without apparent consideration of 38 C.F.R. 
§ 3.344 renders the reductions void ab initio.  Accordingly, 
the ratings are restored.

ORDER

The reduction in the 20 percent evaluation for bicipital 
tendonitis of the left shoulder was not proper, restoration 
of that rating is granted.  

The reduction in the 10 percent evaluation for left carpal 
tunnel syndrome was not proper, restoration of that rating is 
granted.  


REMAND

The RO denied service connection for right shoulder 
tendonitis in December 2006.  In a VA form 9, received in 
October 2007, the veteran expressed disagreement with the 
denial of service connection for a right shoulder disorder.  
A statement of the case has not yet been issued in response 
to the notice of disagreement.  The Board is required to 
remand this issue for issuance of the statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 
19.29, 38 C.F.R. § 19.26 (2006).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should Issue a statement of 
the case on the issue of entitlement to 
service connection for right shoulder 
tendonitis.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


